RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3301-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

V.S.,

     Defendant-Appellant.
__________________________

                   Submitted March 2, 2021 – Decided April 23, 2021

                   Before Judges Gilson and Moynihan.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 14-10-1770.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Suzannah Brown, Designated Counsel, on
                   the brief).

                   Esther Suarez, Hudson County Prosecutor, attorney for
                   respondent (Roseanne Sessa, Assistant Prosecutor, on
                   the brief).

PER CURIAM
      Defendant appeals from a January 8, 2020 order denying his petition for

post-conviction relief (PCR) after oral argument but without an evidentiary

hearing.1 He contends that he was entitled to an evidentiary hearing on his claim

that his trial counsel was ineffective in failing to discuss with him the

requirements, restrictions, and penalties for violations of parole supervision for

life (PSL). The record establishes that defendant was adequately advised that

he would be subject to PSL because of the convictions to which he was pleading

guilty. Accordingly, we affirm.

      In 2014, defendant was charged with seven crimes, including second-

degree sexual assault, N.J.S.A. 2C:14-2(b), and third-degree endangering the

welfare of a child, N.J.S.A. 2C:24-4(a). In a separate indictment, defendant was

charged with fourth-degree failure to notify authorities of a change of address

as required by Megan's Law, N.J.S.A. 2C:7-2(d)(1).          Defendant had been

sentenced to comply with restrictions under Megan's Law on a prior conviction.

      In 2015, defendant pled guilty to third-degree endangering the welfare of

a child, N.J.S.A. 2C:24-4(a), and fourth-degree failure to notify authorities of a

change of address under Megan's Law.



1
  Given that defendant's convictions involve sex crimes, we use initials in the
caption to protect privacy interests. See R. 1:38-3(c).
                                                                            A-3301-19
                                        2
      Before pleading guilty, defendant reviewed, initialed, and signed plea

forms that expressly informed defendant that the conviction for third -degree

endangering the welfare of a child would include PSL and what PSL involved.

During the plea colloquy with the trial judge, the judge confirmed that defendant

had reviewed and understood those forms, including the form that notified him

of and discussed PSL. The judge also confirmed that defendant understood what

PSL was and had no questions. The judge then accepted defendant's guilty pleas.

Thereafter, defendant was sentenced in accordance with his plea agreement to a

suspended term of five years in prison on the third-degree conviction.

Defendant was also sentenced to PSL and required to undergo an Avenel

evaluation. See N.J.S.A. 2C:47-1.

      Defendant did not file a direct appeal. Instead, in 2019, he filed a petition

for PCR contending that his plea counsel was ineffective in failing to fully

explain PSL to him. Judge Mitzy Galis-Menendez, who was the same judge

who accepted defendant's guilty plea and sentenced him, heard oral arguments

on defendant's PCR petition. On January 8, 2020, Judge Galis-Menendez issued

a written opinion and order denying defendant's PCR petition. In her opinion,

Judge Galis-Menendez correctly identified the governing law concerning a

showing of ineffective assistance of counsel and when an evidentiary hearing is


                                                                             A-3301-19
                                        3
warranted. See Strickland v. Washington, 466 U.S. 668, 688, 694 (1984); accord

State v. Fritz, 105 N.J. 42, 58 (1987) (adopting the Strickland standard in New

Jersey); R. 3:22-10(b); State v. Porter, 216 N.J. 343, 355 (2013); State v.

Preciose, 129 N.J. 451, 462-63 (1992). She also correctly reviewed the record

and summarized how it rebutted defendant's contention.

      On appeal, defendant argues:

            THE PCR COURT ERRED IN DENYING
            [DEFENDANT'S]    PETITION    FOR  POST-
            CONVICTION     RELIEF     WITHOUT   AN
            EVIDENTIARY HEARING ON HIS CLAIM THAT
            TRIAL COUNSEL WAS INEFFECTIVE BY
            FAILING TO DISCUSS THE REQUIREMENTS,
            RESTRICTIONS    AND     PENALTIES  FOR
            VIOLATION OF PSL WITH HIM.

      Having conducted a de novo review of the record, we reject this argument

substantially for the reasons explained by Judge Galis-Menendez in her well-

reasoned and thorough written opinion.

      Affirmed.




                                                                         A-3301-19
                                      4